11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT


Jimmy Gene Willett,                              * From the 132nd District Court
                                                   of Scurry County, Texas
                                                   Trial Court No. 10334.

Vs. No. 11-16-00158-CR                           * June 30, 2016

The State of Texas,                              * Per Curiam Memorandum Opinion
                                                   (Panel consists of: Wright, C.J.,
                                                   Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that the
appeal should be dismissed for want of jurisdiction. Therefore, in accordance with
this court’s opinion, the appeal is dismissed.